Citation Nr: 1002486	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  93-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for alcoholism as 
secondary to an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1980 to 
September 1980 and active service from August 1984 to August 
1985.  

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in July 2008, at which time it was 
returned to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit certain development to be 
undertaken.  On remand, the AMC assigned the case to the VA's 
Remand and Rating Development Team located in Huntington, 
West Virginia, and following attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  



REMAND

On remand, the AMC was asked to obtain records of mental 
health treatment compiled in September 1984 at Fort Sill, 
Oklahoma.  On that basis, the National Personnel Records 
Center (NPRC) was contacted in August 2008 and requested to 
provide inpatient clinical records compiled at Fort Sill from 
September 1984 to September 1994, and in response, the NPRC 
reported in October 2008 that any search for records would be 
limited to one year.  Further contact with the NPRC was 
subsequently initiated, with responses in January 2009 
mirroring the NPRC's reply in October 2008 or indicating that 
all service treatment records had previously been sent to the 
Louisville RO in June 2000.  Service personnel records appear 
to have been thereafter received by VA and made a part of the 
claims folder, but it does not appear that an actual, 
additional search for the September 1984 service treatment 
records, including mental health clinic records was 
undertaken.  

The foregoing actions failed to produce any records of mental 
health treatment prepared at Fort Sill during September 1984 
and do not fully comport with the Board's charge to the AMC 
to obtain the records in question.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  In sum, the efforts of VA on 
remand to obtain such record(s) are incomplete.  Only one 
source was contacted and there is no definitive word from 
that source that the record(s) in question are unavailable or 
non-existent.  Notice is taken that the law requires that 
efforts to locate the records at issue must continue until it 
is determined that such records do not exist or that further 
efforts to obtain same would be futile.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159 (2009).  Were that 
the case in this instance, a written document containing a 
formal finding as to the unavailability of records would be 
required, with notice to the Veteran.  Remand is therefore 
required to ensure compliance with the VA's duty to assist 
obligation by undertaking further efforts to obtain the 
September 1984 records compiled at Fort Sill, and if 
unavailable, entry of a formal finding as to their 
unavailability.  

In addition, the Veteran requests that he be afforded a VA 
examination in order to assess the nature and etiology of his 
claimed acquired psychiatric disorder and the relationship of 
his claimed alcoholism to such disorder.  The Veteran notes 
that the Board in its prior remand did not require that a VA 
psychiatric or psychological examination be undertaken; 
rather, the decision to conduct such an examination was left 
to the AMC's discretion and on remand the AMC did not find 
that any such evaluation was needed.  

Notice is taken that this may indeed be a case in which at 
least a portion of the Veteran's service treatment records 
are unavailable for review.  If such records were found to be 
unavailable, the Board recognizes that VA would need to 
employ a "heightened" duty "to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed"); see also 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In all, if on remand the AMC or its designee formally 
determines that a portion of the Veteran's service treatment 
records is unavailable, the Board finds that the VA's duty to 
afford a VA psychiatric examination would be triggered.  Any 
duty to provide a VA examination is thus predicated on the 
outcome of the AMC's search for further service treatment 
records and entry of a formal determination as to their 
unavailability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Undertake any further action that may 
be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including notice to 
the Veteran of what information and 
evidence are still needed to substantiate 
his original claims for service 
connection for an acquired psychiatric 
disorder and for alcoholism secondary to 
an acquired psychiatric disorder.  He 
should also be advised that VA will 
assist him in obtaining service treatment 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

2.  Through contact with the NPRC, the 
service department, the Mental Health 
Clinic at Fort Sill, and/or other 
appropriate source, obtain copies of 
service treatment records compiled at the 
Mental Health Clinic at Fort Sill, 
Oklahoma, for inclusion in the Veteran's 
claims folder.  Efforts to obtain these 
and any other Federal records must 
continue until the AMC determines by 
entry of a formal written determination 
that the records sought do not exist or 
that further efforts to obtain same would 
be futile, and, if it is so determined, 
then appropriate notice under 38 C.F.R.  
§ 3.159(e) must be provided to the 
Veteran and he must then be afforded an 
opportunity to respond. 

3.  If and only if the September 1984 
mental health records cannot be obtained 
and a formal finding as to their 
unavailability is entered, afford the 
Veteran a psychiatric examination in 
order to assess the nature and etiology 
of any indicated acquired psychiatric 
disorder and any related alcoholism.  (If 
the September 1984 mental health records 
are obtained, a determination should be 
made as to whether there is sufficient 
medical evidence to decide the claim, and 
if not, the Veteran should be afforded 
the examination requested by this 
paragraph.)  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.

Following the review of the relevant 
evidence in the claims file, mental 
status evaluation and any diagnostic 
tests or studies deemed necessary, the 
examiner is requested to address the 
following:

(a)  Is it at least as likely 
as not (i.e., 50 percent or 
greater probability) that any 
acquired psychiatric disorder 
that is now present began 
during service from May 1980 to 
September 1980 and from August 
1984 to August 1985 or is 
otherwise related to those 
periods of service?

(b)  Is it at least as likely 
as not (i.e., 50 percent or 
greater probability) that the 
Veteran's alcoholism, if any, 
was caused or aggravated by any 
acquired psychiatric disorder 
of service origin.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The VA examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.  

If the examiner finds that the Veteran's 
alcoholism was aggravated by a service-
connected acquired psychiatric disorder, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the nonservice-connected 
alcoholism before the onset of 
aggravation (e.g., mild to moderate; 
moderate to severe).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


